 
Exhibit 10.3
 
AMENDMENT NO. 17 TO LEASE
 
This Amendment No. 17 to Lease ("Amendment No. 17") is entered into as of the
14th day of April 2017 between GFE MacArthur Investments, LLC, a Delaware
limited liability company ("Landlord"), as successor-in-interest to TPF
Partners, a California general partnership, and Autobytel Inc., a Delaware
corporation ("Tenant").
 
RECITALS
 
A. 
Tenant is the current Tenant, and Landlord is the current Landlord, under that
certain Lease dated April 3, 1997 as amended in Amendment No. 1 to Lease dated
July 9, 1998, Amendment No. 2 to Lease dated May 16, 2001, Amendment No. 3 to
Lease dated May 16, 2001, Amendment No. 4 to Lease dated August 8, 2002,
Amendment No. 5 to Lease dated September 12, 2003, Amendment No. 6 to Lease
dated January 6, 2005, Amendment No. 7 to Lease dated March 14, 2005, Amendment
No. 8 to Lease dated July 7, 2005, Amendment No. 9 to Lease dated July 26, 2005,
Amendment No. 10 to Lease dated December 1, 2005, Notice of Lease Term Dates
dated January 11, 2006, Amendment No. 11 to Lease dated January 19, 2006, Lease
Surrender and Termination Agreement dated March 31, 2008, Amendment No. 12 to
Lease dated February 6, 2009, Amendment No. 13 to Lease dated March 5, 2009,
Amendment No. 14 to Lease dated November 29, 2010, Amendment No. 15 dated
October 31, 2012, and Amendment No. 16 dated August 7, 2015 (collectively the
"Lease") covering certain Premises located at the second (2nd), third (3rd) and
4th floors at 18872 MacArthur Blvd., City of Irvine, County of Orange, State of
California (collectively the “Premises”) consisting of approximately 39,361
rentable square feet, all as more particularly set forth in the Lease.
 
B. 
Landlord and Tenant desire to further amend the Lease on the terms and
conditions set forth here in this Amendment No. 17.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows ( capitalized
terms used and not otherwise defined herein shall have the meanings given in the
Lease):
 
1.            
Extension of Lease Term: The Term of the Lease is hereby extended for a period
of Thirty-Six (36) months commencing August 1, 2017 and expiring July 31, 2020
(the "Extended Term").
 
2.            
Base Rent: Base Rent for the Premises during the Extended Term shall be as
follows:
 
Period
Base Rent PSF*
Monthly
August 1, 2017 - July 31, 2018
$2.00
$65,518.00
August 1, 2018 - July 31, 2019
$2.06
$67,483.54
August 1, 2019 - July 31, 2020
$2.12
$69,508.05

 
* Landlord and Tenant acknowledge and agree that during the Extended Term Tenant
shall not be obligated to pay Base Rent or any Additional Rent with respect to
any of the Recapture Premises (as defined in Section 6, below) and, accordingly,
Base Rent and Tenant's Proportionate Share shall be calculated based on 32,759
rentable square feet (rather than the 39,361 rentable square feet currently
comprising the Premises). Such 32,759 rentable square feet used to calculate
Base Rent and Tenant' Proportionate Share during the Extended Term shall not be
subject to adjustment except for a potential downward adjustment as described in
Section 6, below.
 
3.            
Base Year: Commencing August 1, 2017, Tenant’s Base Year shall be reset to
calendar year 2017, and Tenant shall have no obligation to pay Operating Costs,
Operating Expenses or other expense pass throughs for the initial twelve (12)
months of the Extended Term. Additionally, during the Extended Term, Tenant
shall not be obligated to pay for any Operating Costs, Operating Expenses or
other expense pass throughs related to 1) Taxes, or 2) capital improvements or
other Major Expenditures. Tenant’s Proportionate Share during the Extended Term
shall be 65.38% (which shall not be subject to adjustment except for a possible
downward adjustment as described in Section 6, below).
 
4.            
Security Deposit: Landlord acknowledges that it is currently holding a security
deposit from Tenant in the amount of $48,912.00. No any additional security
deposit shall be required in connection with this Amendment No. 17.
 
5.            
Condition of Premises: Tenant acknowledges that Landlord has made no
representation and has given no warranty to Tenant regarding the fitness of the
Leased Premises for Tenant’s continued use, and Tenant accepts the Premises in
its “AS-IS” condition and “WITH ALL FAULTS”. The foregoing shall not limit
Landlord’s obligations set forth in the Lease, including, without limitation,
Landlord's obligations with respect to repair, maintenance, restoration and the
provision of services and utilities.
 
 
-1-

 
 
6.            
Recapture Premises on 4th Floor:
 
(a)           
Effective as of August 1, 2017, Landlord shall have the right (but not the
obligation) to market up to ½ of the 4th floor (approx. 6,603 RSF), as generally
depicted on Exhibit A attached hereto (the "Recapture Premises"), for lease. The
exact location and configuration of the Recapture Premises shall be determined
by Landlord and Tenant using good faith efforts promptly following Landlord’s
design plan for multi-tenanting the 4th floor (i.e., location of demising
wall(s), multi-tenant corridor(s), exiting, access controls, HVAC segregation,
etc.). In that regard, the parties agree that the Recapture Premises shall (i)
be horizontally contiguous, (ii) not render any of the remaining space on the
4th floor inaccessible from a normally configured multi-tenant corridor, and
(iii) not adversely affect Tenant's occupancy, access or use of the remainder of
the Premises on the 4th floor or cause any violations thereof with applicable
laws (including, without limitation, fire, life-safety and access codes). Any
marketing to or site visits by prospective tenants of the Recapture Premises
will be conducted in cooperation with Tenant to minimize any disruption of or
interference with Tenant’s business and use of the Premises.
 
(b)           
From and after August 1, 2017, and provided that the design plan as described
above has been completed and Landlord has commenced negotiations (as evidenced
by the receipt by or submittal from Landlord of a bona fide draft letter of
intent, term sheet, proposal or specifically prepared and tailored lease
document that Landlord is willing to accept) with a prospective tenant or
tenants for the Recapture Premises, Landlord may, by written notice to Tenant
(the "Recapture Notice"), recapture the Recapture Premises on the date set forth
in the Recapture Notice (the "Recapture Date"), which Recapture Date shall be
not less than sixty (60) days after Tenant's receipt of the Recapture Notice.
 
(c)           
If Landlord elects to recapture the Recapture Premises as described above, (i)
the Lease shall terminate as to the Recapture Premises on the Recapture Date
(and the Lease, as amended by this Amendment No. 17, shall continue thereafter
in full force and effect as the remainder of the Premises), and upon the request
of either party, the parties shall execute written confirmation of the same,
(ii) on or before the Recapture Date, Tenant shall remove its furniture and
equipment from the Recapture Premises and surrender the same to Landlord in
substantially the same condition as existing as of commencement of the Extended
Term, ordinary wear and tear, casualty, condemnation and matters that are
Landlord's obligation excepted, and (iii) Landlord shall install, on a
commercially reasonable basis, and at Landlord's sole cost and expense, the
corridor(s), demising wall(s), access controls, HVAC segregation and other
multi-tenanting improvements contemplated by the design plan and as otherwise
necessary to create a multi-tenant floor and to separate the Recapture Premises
from the rest of the Premises (collectively, the "Multi-Tenant Floor Work").
Landlord shall use commercially reasonable efforts to minimize interference with
Tenant's business operations during or resulting from the Multi-Tenant Floor
Work. Any necessary relocation of Tenant's phone, data, cabling, utility or
other lines currently located in the Recapture Premises or affected by the
Multi-Tenant Floor Work shall be performed by Landlord at its sole cost and
expense pursuant to a schedule mutually acceptable to Landlord and Tenant so
that Tenant's operations during normal business hours are not adversely
affected.
 
(d)           
After Landlord has completed the Multi-Tenant Floor Work, Landlord shall, at
Tenant's request, have the usable and rentable square feet of the Recapture
Premises and the remainder of the Premises on the 4th floor measured by a
qualified office space measurement firm in accordance with BOMA and provide a
copy of such measurement to Tenant. If such measurement indicates that the
remainder of the Premises on the 4th floor is less than 6,603 rentable square
feet, the Base Rent and Tenant's Proportionate Share shall be adjusted to
reflect such reduction. In no event shall such measurement, however, result in
any increase in the Base Rent or Tenant's Proportionate Share.
 
7.            
Parking: In common surface parking shall be provided to Tenant at a ratio of
four (4) stalls per 1,000 rentable square feet, at no charge, in the existing
parking area for the Premises. Such parking shall be based on the rentable
square footage of the entire current Premises including the Recapture Premises.
Subject to the conditions in Section 6, in the event that Landlord elects to
take possession of the Recapture Premises, as of the Recapture Date Tenant’s
allocation of parking stalls shall be reduced to a ratio of four (4) stalls per
1,000 rentable square feet, at no charge. Such reduced parking shall be based on
the rentable square footage of the entire current Premises, not including the
Recapture Premises. Any redevelopment, demolition or construction in areas of
Colton Plaza shall not reduce the number of parking spaces available to Tenant
as set forth in this Section 7, and shall not impair Tenant’s access or egress
to or from, nor use of, such existing parking area in any material way.
 
8.            
Options: Upon acceptance and execution of this Amendment No. 17, Tenant shall
have no further options to extend the lease. Any references in the Master Lease
or prior amendments to an option to extend are hereby rescinded by this
Amendment No. 17.
 
9.            
Landlord’s Right to Terminate: Upon acceptance and execution of this Amendment
No. 17, Landlord shall have no ongoing right to terminate the Lease prior to the
natural expiration on July 31, 2020. Any references in the Master Lease or prior
amendments to a Landlord right to terminate are hereby rescinded by this
Amendment No. 17.
 
10.         

Authority. Each individual executing this Amendment No. 17 on behalf of Tenant
hereby represents and warrants (without any personal liability) that Tenant is a
duly formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Amendment No. 17
and that each person signing on behalf of Tenant is authorized to do so. Tenant
shall, promptly following Landlord's request therefor, deliver to Landlord
evidence of such formation, existence, qualification and authority. Likewise,
each individual executing this Amendment No. 17 on behalf of Landlord hereby
represents and warrants (without any personal liability) that Landlord is a duly
formed and existing entity qualified to do business in California and that
Landlord has full right and authority to execute and deliver this Amendment No.
17 and that each person signing on behalf of Landlord is authorized to do so.
Landlord shall, promptly following Tenant's request therefor, deliver to Tenant
evidence of such formation, existence, qualification and authority.
 
 
-2-

 
 
11.            
Attorneys' Fees. If either party commences litigation against the other for the
specific performance of this Amendment No. 17, for damages for the breach hereof
or otherwise for enforcement of any remedy hereunder, the parties hereto agree
to and hereby do waive any right to a trial by jury and, in the event of any
such commencement of litigation, the prevailing party shall be entitled to
recover from the other party such costs and reasonable attorneys' fees as may
have been incurred, whether at trial or on any appeal therefrom, including any
and all costs incurred in enforcing, perfecting and executing such judgment.
 
12.            
Confirmations. Tenant hereby certifies and confirms to Landlord that, to
Tenant's actual knowledge, as of Tenant's execution and delivery hereof,
Landlord is not in default under the Lease, as amended, and Tenant has no claim,
defense or offset with respect to the Lease, as amended. Landlord hereby
certifies and confirms to Tenant that, to Landlord's actual knowledge, as of
Landlord's execution and delivery hereof, Tenant is not in default under the
Lease, as amended, and Landlord has no claim, defense or offset with respect to
the Lease, as amended.
 
13.            
Brokers. Tenant represents and warrants to Landlord that Tenant has not dealt
with any real estate broker or agent in connection with this Amendment No. 17 or
its negotiation except for Landlord, Lee & Associates, Inc. - Irvine,
(“Landlord’s Agent”) and CBRE (“Tenant’s Agent”). Tenant shall indemnify,
defend, protect and hold Landlord harmless from and against any and all cost,
expenses, claims, and liabilities (including costs of suit and reasonable
attorneys' fees) for any compensation, commission or fees claimed by any other
real estate broker or agent in connection with this Amendment or its negotiation
by reason of any act of Tenant. Landlord shall indemnify, defend, protect and
hold Tenant harmless from and against any and all cost, expenses, claims, and
liabilities (including costs of suit and reasonable attorneys' fees) for any
compensation, commission or fees claimed by any other real estate broker or
agent in connection with this Amendment or its negotiation by reason of any act
of Landlord. Landlord shall be solely responsible for payment of a commission to
Landlord's Agent and Tenant's Agent pursuant to the terms of a separate written
agreement.
 
14.            
Confidentiality. Tenant and Landlord shall keep confidential and shall not
intentionally and voluntarily disclose the terms and conditions set forth in
this Lease (except to disclose the location and size of the Premises and the
term of the Lease), including, without limitation, the basic rent and additional
rent and all other financial terms, without the prior written consent of the
other, except: (1) to its directors, officers, partners, members, managers,
legal counsel, accountants, financial advisors and similar professionals and
consultants to the extent that Tenant or Landlord deems it necessary or
appropriate in connection with the transactions contemplated hereunder (and each
party shall inform each of the foregoing parties of its obligations under this
Section and use reasonable efforts to secure the agreement of such parties to be
bound by the confidentiality terms hereof), (2) to prospective assignees,
sublessees, purchasers, lenders and/or investors, or (3) as otherwise required
by law or regulation, including filings required (as determined by the filing
party) by applicable government agencies.
 
15.            
Entire Agreement. lt is understood and acknowledged that there are no oral
agreements between the parties hereto affecting the Lease, as amended, and the
Lease, as amended, supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe the
Lease, as amended. The Lease and any amendments or side letters or separate
agreements executed by Landlord and Tenant in connection with the Lease, as
amended, contain all of the terms, covenants, conditions, warranties and
agreements of the parties relating in any manner to the rental, use and
occupancy of the Premises, shall be considered to be the only agreement between
the parties hereto and their representatives and agents. None of the terms,
covenants, conditions or provisions of the Lease, as amended, can be modified,
deleted or added to except in writing signed by the parties hereto. All
negotiations and oral agreements acceptable to both parties have been merged
into and are included herein. Any deletion of language from the Lease, as
amended, prior to its execution by Landlord and Tenant shall not be construed to
raise any presumption, canon of construction or implication, including, without
limitation, any implication that the parties intended thereby to state the
converse of the deleted language.
 
16.            
Further Assurances. Landlord and Tenant shall, upon request by the other,
execute and deliver such documentation and information and take such other
action as may be reasonably necessary to effectuate the intent of this Amendment
or to implement the provisions hereof.
 
Except as modified by Amendment No. 17, all terms set forth in the Lease, as
amended, continue to be in full force and effect.
 
 
[Signature Page Follows]
 
 
 
-3-

 
 
IN WITNESS WHEREOF, the parties have entered into this Amendment No. 17 as of
the day and year first written above.
 
LANDLORD:
 
GFE MacArthur Investments, LLC,
a Delaware limited liability company
 
 
By: /s/Sean Cao                                                 

 
Print Name: Sean Cao                                        

 
Title: Manager                                                  

 
Date: 4/17/17                                                    

 
TENANT:
 
Autobytel Inc.,
a Delaware corporation
 
 
By: /s/Jeffrey H. Coats                                                     

 
Print Name: Jeffrey H. Coats                                           

 
Title: President & Chief Executive Officer                     

 
Date: April 14, 2017                                                       

 
 
By: /s/Glenn E. Fuller                                                     

 
Print Name: Glenn E. Fuller                                           

 
Title: Executive Vice President, Chief Legal and Administrative Officer and
Secretary
 
Date: April 14, 2017

 
 
-4-

 

 
Exhibit A
 
General Location and Configuration of Recapture Premises
 
[ex10-3000.jpg]
 
 
 -5-

